May, J.
In the cases of Stone v. McLanathan, 39 Maine, R., 131, and Slate v. Ackley, 8 Cush., 98, it has been directly decided that the name of the plaintiff’s attorney endorsed by him upon the back of the writ, although preceded by the Words, “ office of,” or “ from the office of,” is a sufficient endorsement under the statute, when it does not appear from other evidence that the words so used were adopted by such attorney to limit the effect of such endorsement.
The question now presented and argued is, whether it is competent to defeat such apparent effect, by other proof, to show such intended limitation. We think it is not. The law does not authorize it. It is required by the R. S., chap. 114, sec. 16, that all writs, where the plaintiff lives out of the state When the action is commenced, shall be endorsed by some sufficient person within the state, before the entry thereof; and the rule, that the signature of the plaintiff’s attorney, upon the back of any such writ, in the absence of any words connected therewith, to show a different purpose, must be-regarded as having been placed there to-meet the requirement of the statute, is a sound one, and well calculated to promote the administration of justice. Such endorsement, in all cases where the suit is prosecuted to judgment, becomes a part of the record, and its apparent legal intendment should not be open to contradiction. The defendant may be induced by it to rely upon it, until the termination of the suit; and if the attorney should then be permitted to show an intention on his part, existing only in his own mind, not to be bound by it when he made it, and thereby to defeat its apparent effect, injustice would be done. The entry of a writ so endorsed is virtually an affirmation by the attorney, that such endorsement is the one required by law; and it would operate as a fraud upon the defendant to deprive *179him of the statute security which prima facie it affords, by allowing the party making it to avoid its legal effect by the introduction of parol proof.

Exceptions overruled.